This has reference to plaintiff's motion filed December 11th, 1935, in which plaintiff asks to be allowed to amend his more Specific Statement dated May 15, 1933; its *Page 192 
More Specific Statement dated May 12, 1928 and to amend his complaint by adding two paragraphs thereto:
This action was returned to this court in September, 1928. The pleadings are very voluminous and extended.
There is a large amount of justice in the argument advanced against the granting of the motion, by defendant. Were it not for the assurance of counsel for the plaintiff that a large and important part of the matter now sought to be incorporated in the pleadings was omitted through, perhaps, understandable inadvertence, there would be a strong inclination to deny the motion insofar as it applies thereto, at this time.
However, the court cannot ignore the explanation given and it suffices to justify affording opportunity to the plaintiff to have his claims as he conceives them to be submitted in their entirety and decided. It is not impossible, also, that a denial of the motion might in certain contingencies result in future litigation which not inconceivably might require duplication of effort and expense in some respects.
The motion is granted as concerns paragraphs "I" and "II". As in paragraph "III" which concerns adding paragraphs 6a and 6b to the complaint it is very apparent that as this is worded it will require being pleaded to.
If past events may be taken as a criterion this may well require a further great delay, with consequent heavy expense to all parties.
Before deciding whether this should be allowed, further discussion of the matter with counsel is desirable.
   Counsel are requested to be present at 10:00 o'clock A.M., on Thursday, December 19, 1935.